Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           07-JAN-2022
                                                           09:21 AM
                                                           Dkt. 3 ODAC


                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              W.J.K.H., Respondent/Petitioner-Appellee,

                                  vs.

              A.N.H., Petitioner/Respondent-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; FC-P NO. 20-1-0106)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Petitioner/respondent-appellant A.N.H.’s application

for writ of certiorari, filed on November 24, 2021, is hereby

rejected.

            DATED:   Honolulu, Hawai#i, January 7, 2022.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins